Citation Nr: 0420034	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the course of the appeal, the veteran's 
file was transferred to the RO in Houston, Texas.  

In a decision dated in July 2000, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and in an order dated in 
March 2001 the Court vacated the July 2000 Board decision and 
remanded the case for readjudication in light of the passage 
of the Veterans Claims Assistance Act of 2000.  The Board 
remanded the case to the Houston RO in June 2003, and the 
case has now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
the veteran has stated he has no additional evidence to 
support his claim.  

2.  There is no competent medical evidence that the veteran 
currently has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002)).  This law eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A.  § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§ 3.159 (2003).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, in its September 1997 rating decision, the RO 
explained that there was no evidence of a diagnosis of PTSD 
and that a diagnosis of PTSD must meet the diagnostic 
criteria as stated in the Diagnostic and Statistical Manual 
of Mental Disorders (DSM) published by the American 
Psychiatric Association.  The RO repeated this in the 
November 1998 statement of the case and its December 1999 
supplemental statement of the case.  In addition, in a June 
2003 letter, the RO told the veteran about the VCAA and 
notified him explicitly that in his case evidence needed to 
substantiate his claim for service connection for PTSD would 
be evidence showing he has a clinical diagnosis of PTSD. The 
RO explained that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  The RO again notified the veteran that a 
diagnosis of PTSD must meet all diagnostic criteria as stated 
in the Diagnostic and Statistical Manual of Mental Disorders 
published by the American Psychiatric Association.  The RO 
specifically requested that the veteran identify and provide 
release authorizations for health care providers who might 
possess records pertinent to his claim.  The RO specifically 
advised the veteran that it was ultimately his responsibility 
to provide evidence to support his claim and that he should 
send VA copies of any relevant evidence in his possession.  
The RO also told the veteran that VA would make as many 
requests as necessary to obtain records from Federal agencies 
unless it decided it was futile to continue to ask for such 
records.  The RO also notified the veteran that it would try 
on his behalf to obtain relevant records not held by a 
Federal agency provided he provided sufficient identifying 
information.  The RO made clear to the veteran that it was 
ultimately his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

The Board finds that the correspondence outlined above 
satisfies VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim and has told 
the veteran what evidence he should provide and what evidence 
VA would obtain as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that in January 2004 the Court, in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran has been well informed of the 
evidence needed to substantiate his claim and has been told 
what evidence he should submit and what evidence VA would 
obtain.  In addition, in the June 2003 letter the RO 
explicitly told the veteran to send copies of any relevant 
evidence he has in his possession.  That notice is, in the 
judgment of the Board, tantamount to advising the veteran to 
submit everything he has pertaining to his claim.  

The Board acknowledges that the timing of the notice provided 
by VA has not complied with the requirements of Pelegrini in 
that the veteran's claim was received in March 1997, and the 
RO initially denied the claim in September 1997, which was 
before the veteran was sent the letter telling him what 
evidence he should submit and what evidence VA would obtain.  
While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the agency of original 
jurisdiction (AOJ) provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would not be a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v.  
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004) (there is 
no implicit exemption for notice requirements contained in 38 
U.S.C. § 5103(a) from general statutory command set forth in 
section 7261(b)(2) that Veterans Claims Court shall "take due 
account of the rule of prejudicial error").  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claim was readjudicated, and additional 
supplemental statements of the case were provided to the 
veteran in August 2003 and October 2003.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to him.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection for PTSD.  His 
service medical records are in the file as are treatment 
records from VA, the State of Texas and private health care 
facilities.  VA provided the veteran a PTSD examination in 
October 1999 and obtained an additional medical opinion in 
November 2002.  There is no indication that there exists any 
additional evidence that has not been obtained and that bears 
on the issue adjudicated here.  The veteran declined the 
opportunity to testify at a hearing and has stated that he 
has no additional evidence to support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  Further, to the extent 
possible, relevant data has been obtained for determining the 
merits of the veteran's claim, and the record as a whole 
demonstrates that VA has taken reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  



Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD in conformance with the 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a link between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background

The veteran contends that he has PTSD related to his service 
in Vietnam.  His DD Form 214 shows that he received the 
Combat Infantryman Badge, and he has described having 
narrowly missed being "blown to bits" when a 500-pound bomb 
was dropped on his platoon.  He has also stated the dead 
enemy were buried in front of him.  

The veteran's service medical records include no complaints, 
diagnosis or treatment for PTSD.  The extensive post-service 
medical records indicate that the veteran has received 
treatment for psychiatric illness since 1971, including care 
from private medical facilities, at VA medical facilities and 
at facilities operated by the State of Texas.  Theses records 
show that the veteran has been committed for periods lasting 
up to several years at various Texas State mental 
institutions because of mental illness.  While these records 
indicate a long-standing diagnosis of chronic paranoid 
schizophrenia, there is no indication in any of these records 
that the veteran has ever been diagnosed as having PTSD.  

VA provided the veteran with a PTSD examination in October 
1999.  That examination was scheduled in response to a RO 
request for an examination to either confirm or rule out a 
diagnosis of PTSD, following receipt of the veteran's claim 
for service connection for this disorder.  Of note is the 
fact that the RO conceded that the veteran's in-service 
stressors did indeed occur, in light of his status as a 
combat veteran, evidenced by his receipt of the Combat 
Infantryman Badge.  In the report of the mental status 
examination, the examiner at the October 1999 examination 
described the veteran's thoughts as tangential and 
perseverative with some delusional thoughts.  He also stated 
that the veteran seemed not able to access a wide range of 
memory about his experience in Vietnam.  After examination 
and review of the record, the Axis I diagnosis was chronic 
paranoid schizophrenia and rule out PTSD.  The examiner said 
that in his opinion the veteran's chronic mental illness of 
chronic paranoid schizophrenia was interfering with the 
veteran's memory of events that occurred in Vietnam and 
interfered with his current thinking to the degree that it 
was impossible to assess whether PTSD might be present.  The 
examiner said that the veteran did report stressors, that is, 
a "500 bomb" that was dropped on his platoon and scattered 
parts of bodies everywhere, after which he stated he ran.  
The examiner said that notwithstanding this, the veteran 
could not be cooperative enough with the type of examination 
needed to diagnose PTSD, which he said relied extensively on 
subjective reports and memory of the veteran.  The examiner 
added that it was possible that the veteran may have been 
developing a psychosis or been psychotic to some degree while 
in Vietnam, which he said might also be interfering with a 
nonpsychotic memory and recollection of events there.  The 
examiner stated that in any case he could not make a 
diagnosis of PTSD because of inadequate information due to 
the presence of a chronic, severe psychotic illness in the 
veteran.  He said PTSD might indeed be present but that he 
could not make an assessment one way or the other.  

The only other medical evidence that addresses the existence 
of PTSD is an expert medical opinion provided by a VA 
psychiatrist at the mental health clinic of the VA Medical 
Center in Washington, D.C.  In a letter dated in November 
2002, the psychiatrist reported that he had carefully review 
the veteran's claims file for this case.  He pointed out that 
in order to have a diagnosis of PTSD, DSM-IV (the 4th edition 
of the DSM) requires that criteria be met regarding exposure 
to a traumatic event, reexperiencing of the traumatic event, 
avoidance of stimuli or numbing of general responsiveness, 
symptoms of increase arousal, duration greater than a month 
and distress or impairment of functioning.  Criteria in all 
these areas must be met in order to make the diagnosis.  

The psychiatrist said that it was in the area of 
reexperiencing the traumatic event that the veteran failed to 
satisfy the required criteria.  The psychiatrist noted that 
the veteran had referred to traumatic events in a statement 
of claim filled out in 1997 and an appeal form filled out in 
1998.  The psychiatrist noted that one out of a number of 
progress notes in the clinical record (in 1998) mentioned 
that the veteran remembered events in Vietnam.  The 
psychiatrist said there was, however, no evidence in the 
claims file that the veteran had suffered such symptoms as 
recurrent intrusive recollections of traumatic events, 
recurrent distressing dreams of traumatic events, feelings of 
reliving traumatic events or intense psychological distress 
or physiological reactivity upon exposure to cues that 
symbolize or resemble an aspect of the trauma.  The 
psychiatrist said that one of these symptoms must be present 
in order to make a diagnosis of PTSD.  The psychiatrist 
stated that it was therefore his opinion that it less likely 
than not that the veteran has PTSD in addition to his well-
documented schizophrenia.  

Analysis

Review of the all the medical evidence of record, including 
the veteran's service and post-service medical records, the 
October 1999 examination report and the November 2002 medical 
opinion, fails to indicate that the veteran has ever been 
diagnosed as having PTSD.  The examiner at the October 1999 
examination concluded that due to the severity of the 
veteran's schizophrenia it was impossible to assess whether 
PTSD might be present, while the psychiatrist who reviewed 
the entire record in November 2002 found that the veteran 
failed to satisfy the criteria for a diagnosis of PTSD, 
specifically in the area of reexperiencing a traumatic event.  
As stated earlier, service connection requires medical 
evidence diagnosing PTSD in accordance with DSM-IV.  As there 
is no medical evidence of a diagnosis of PTSD, the veteran's 
claim must fail.  

The Board is left with the veteran's contentions and his most 
recent statement in October 2003 that he has lived alone most 
of his life and so cannot be sure he has PTSD.  To the extent 
that the veteran asserts that he has PTSD related to service, 
it is now well established that a layperson such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and the veteran's 
opinion that he has PTSD related to his service is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



